Exhibit 10.7

 

AMENDED AND RESTATED RENEWAL EXECUTIVE EMPLOYMENT AGREEMENT

 

This Amended and Restated Renewal Executive Employment Agreement (“Agreement”)
is entered into and effective as of January 1, 2018 (“Effective Date”), by and
between Accuray Incorporated, a Delaware corporation (the “Company”), and Alaleh
Nouri (“Executive”).

 

RECITALS

 

A.                                    The Company is in the business of
developing, manufacturing and selling radiation oncology, including radio
surgery and radiation therapy, technologies and devices (the “Business”).

 

B.                                    The Company previously entered into a
Renewal Executive Employment Agreement dated January 1, 2017 (the “Prior
Agreement”) to employ Executive to serve as Senior Vice President, General
Counsel and Corporate Secretary.

 

C.                                    The Company and Executive wish to amend
and restate the terms of the Prior Agreement as set forth herein to modify
certain terms.

 

D.                                    As of the Effective Date, Executive has
commenced full-time employment with the Company.

 

NOW, THEREFORE, the parties agree that the Prior Agreement is hereby amended and
restated to read in its entirety as follows:

 

1.                                      Position and Duties.

 

(a)                                 During the term of this Agreement, Executive
will be employed by the Company to serve as Senior Vice President, General
Counsel and Corporate Secretary of the Company, reporting to the Chief Executive
Officer of the Company.  Executive will be responsible for: (i) performing the
duties and responsibilities customarily expected to be performed by such
position and (ii) performing such other duties and functions as are reasonably
required and/or as may be reasonably prescribed by the Company from time to
time.

 

(b)                                 The location of Executive’s employment will
be the Company’s headquarters offices, but Executive from time to time may be
required to travel to other geographic locations in connection with the
performance of his/her duties.

 

2.                                      Standards of Performance.  Executive
will at all times faithfully, industriously and to the best of his/her ability,
experience and talents perform all of the duties required of and from him/her
pursuant to the terms of this Agreement.  Executive will devote his/her full
business energies and abilities and all of his/her business time to the
performance of his/her duties hereunder and will not, without the Company’s
prior written consent, render to others any service of any kind (whether or not
for compensation) that, in the Company’s sole but reasonable judgment, would
interfere with the full performance of his/her duties hereunder. 
Notwithstanding the foregoing, Executive is permitted to spend reasonable
amounts of time to manage his/her personal financial and legal affairs and, with
the Company’s consent which will not be unreasonably withheld, to serve on one
civic, charitable, not-for-profit, industry or corporate board or advisory
committee, provided that such activities, individually and collectively, do not
materially interfere with the performance of Executive’s duties hereunder.  In
no event will Executive engage in any activities that could reasonably create a
conflict of interest or the appearance of a conflict of interest. Executive
shall be subject to the Company’s policies, procedures and approval practices,
as generally in effect from time to time.

 

1

--------------------------------------------------------------------------------


 

3.                                      Term.

 

(a)                                 Term of Agreement.  This Agreement will have
an initial term of three (3) years commencing on the Effective Date (the
“Initial Term”).  On the third anniversary of the Effective Date, this Agreement
will renew automatically for additional three (3) year terms (each, an
“Additional Term” and together with the Initial Term, the “Term”), unless either
party provides the other party with written notice of non-renewal at least sixty
(60) days prior to the date of automatic renewal; provided, however, that if the
Company enters into a definitive agreement to be acquired and the transactions
contemplated thereby would result in the occurrence of a Change in Control (as
defined below) if consummated, then the Company will no longer be permitted to
provide Executive with written notice to not renew this Agreement unless such
definitive agreement is terminated without the Change in Control being
consummated.  If the Change in Control is consummated, the Agreement will
continue in effect through the longer of the date that is twelve (12) months
following the effective date of the Change in Control or the remainder of the
Term then in effect (for purposes of clarification, it will be possible for the
Term of the Agreement to automatically extend after the Company enters into the
definitive agreement, but before the Change in Control is consummated).  If the
definitive agreement is terminated without the transactions contemplated thereby
having been consummated and at the time of such termination there is at least
twelve (12) months remaining in the Term, the Agreement will continue in effect
for the remainder of the Term then in effect, but if there is less than twelve
(12) months remaining in the Term then in effect, the Agreement will
automatically extend for an additional three (3) years from the date the
definitive agreement is terminated.  If Executive becomes entitled to benefits
under Section 5 during the term of this Agreement, the Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.

 

(b)                                 At-Will Employment.  The Company and
Executive acknowledge that, notwithstanding the foregoing, Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without cause; provided, however,
that in connection with such termination, the Company will provide Executive
with any applicable benefits under Section 5 to which Executive is entitled, all
in accordance with the terms and conditions thereof.

 

4.                                      Compensation and Benefits.

 

(a)                                 Base Salary.  As an annual base salary
(“Base Salary”) for all services rendered pursuant to this Agreement, Executive
will be paid an initial Base Salary in the gross amount of $383,000 calculated
on an annualized basis, less necessary withholdings and authorized deductions,
and payable pursuant to the Company’s regular payroll practices at the time. 
The Base Salary is first subject to review and adjustment within the first
three (3) months after the end of the fiscal year that includes the Effective
Date, and, thereafter, subject to periodic review and adjustment not less
frequently than annually within the first three (3) months after the end of the
next successive fiscal year, in the sole discretion of the Company. Executive’s
Base Salary will not be reduced from the level in effect from time to time,
except that the Base Salary may be reduced in connection with a salary reduction
program of general application to senior executives of the Company where each
experiences a substantially similar reduction on a percentage basis.

 

(b)                                 Performance Bonus.  During Executive’s
employment under this Agreement, Executive will be eligible for a performance
bonus, subject to the terms and conditions of the Company’s Performance Bonus
Plan, which is applicable to senior executives of the Company.  The target
amount of Executive’s annual bonus is fifty-five percent (55%) of Executive’s
annual Base Salary (as defined in the Company’s Performance Bonus Plan as then
in effect).  However, payment of the performance bonus will

 

2

--------------------------------------------------------------------------------


 

be conditioned on the Company’s achievement of corporate performance objectives
approved by the Company and on the Executive’s achievement of individual
performance metrics to be established annually and approved by the Company, all
as established pursuant to the Company’s Performance Bonus Plan as then in
effect, and the bonus may be zero.  For the avoidance of doubt, the performance
bonus will be payable only if the corporate and/or individual performance
objectives approved by the Company are achieved as determined by the Company,
subject to the Company’s right to exercise discretion in determining the amount
of the bonus to be awarded, if any, as set forth in the Company’s Performance
Bonus Plan then in effect.  To encourage continued tenure with the Company,
Executive must be employed by the Company as of the payment date to be eligible
for a performance bonus for the year to which the bonus relates, unless
otherwise provided in Section 5.  Performance bonuses will be paid out according
to the terms of the Company’s Performance Bonus Plan.

 

(c)                                  Equity Incentive Awards.

 

(i)                                     Stock Options.  The Company may grant to
Executive the option to purchase shares of the Company’s common stock
(“Options”) pursuant to the Accuray Incorporated 2016 Equity Incentive Plan (the
“Incentive Plan”).  All Options shall be subject to the terms and conditions of
the Incentive Plan and a stock option grant notice and grant agreement in a form
prescribed by the Company, which Executive must sign as a condition to receiving
the Options.

 

(ii)                        Restricted Stock Units.  The Company may grant to
Executive restricted stock units (“RSUs”) pursuant to the Incentive Plan.  All
RSUs are subject to and conditioned on approval of the grant and its terms by
the Company’s Board of Directors (the “Board”). All RSUs shall be subject to the
terms and conditions of the Incentive Plan and a RSU grant notice and grant
agreement in a form prescribed by the Company, which Executive must sign as a
condition to receiving the RSUs.

 

(iii)                     Market Stock Units.  The Company may grant to
Executive performance-based market stock units (“MSUs”) pursuant to the
Incentive Plan. All MSUs are subject to and conditioned on approval of the grant
and its terms by the Board.  All granted MSUs shall vest as provided in the
applicable MSU grant notice and grant agreement (“MSU Agreement”).  All MSUs
shall be subject to the terms and conditions of the Incentive Plan and a MSU
Agreement in a form prescribed by the Company, which Executive must sign as a
condition to receiving the MSUs.

 

(iv)                    Performance Stock Units.  The Company may grant to
Executive performance stock units (“PSUs”) pursuant to the Incentive Plan. All
PSUs are subject to and conditioned on approval of the grant and its terms by
the Board.  All granted PSUs shall vest as provided in the applicable PSU grant
notice and grant agreement (“PSU Agreement”).  All PSUs shall be subject to the
terms and conditions of the Incentive Plan and a PSU Agreement in a form
prescribed by the Company, which Executive must sign as a condition to receiving
the PSUs.

 

(d)                                 Paid Time Off and Benefits.  Executive will
accrue and be allowed to use paid time off for vacation, illness and holidays
pursuant to the Company’s policies that apply to executive officers of the
Company.  In addition, Executive will be entitled to participate in any plans
regarding benefits of employment, including pension, profit sharing, group
health, disability insurance and other employee pension and welfare benefit
plans now existing or hereafter established to the extent that Executive is
eligible under the terms of such plans and if the other executive officers of
the Company generally are eligible to participate in such plan.  The Company
may, in its sole discretion and from time to time, establish additional senior
management benefit plans as it deems appropriate.  Executive understands that
any such plans may be modified or eliminated in the Company’s sole discretion in
accordance with applicable law, provided that no such modification or
elimination shall result in reducing or eliminating any benefits in which
Executive’s right has vested.

 

3

--------------------------------------------------------------------------------


 

(e)                                  Reimbursement of Business Expenses.  The
Company will promptly reimburse to Executive his/her reasonable, customary and
documented out-of-pocket business expenses in connection with the performance of
his/her duties under this Agreement, and in accordance with the policies and
procedures established by the Company; provided that each reimbursement shall be
requested within two (2) months after being incurred.

 

(f)                                   Sarbanes-Oxley Act Loan Prohibition and
Company Compensation-Related Polices.  To the extent that any Company benefit,
program, practice, arrangement or this Agreement would or might otherwise result
in Executive’s receipt of an illegal loan (the “Loan”), the Company shall use
commercially reasonable efforts to provide Executive with a substitute for the
Loan that is lawful and of at least equal value to Executive.  If this cannot be
done, or if doing so would be significantly more expensive to the Company than
making the Loan, the Company need not make the Loan to Executive or provide
him/her a substitute for it.  Further, Executive acknowledges that any bonus or
equity award provided for in this Agreement or otherwise awarded to him/her
shall be subject to the Company’s policies regarding recoupment and clawback, as
such policies may be amended from time to time, and agrees that he/she will be
subject to, and shall comply with, the Company’s stock ownership requirements
which are set forth in its Amended and Restated Corporate Governance Guidelines,
as such requirements may be amended from time to time, and the Company’s Insider
Trading Policy, as amended from time to time.

 

5.                                      Termination of Employment.

 

(a)                                 By Company Without Cause.  Subject to the
last paragraph of this Section 5(a), the Company may terminate Executive’s
employment without Cause (as defined below) effective on thirty (30) days’
written notice (such thirty (30)-day period, the “Notice Period”, and such
notice, the “Termination Notice”), during which notice period Executive may be
relieved of his/her duties and placed on paid terminal leave.  In such event and
subject to the other provisions of this Agreement, Executive will be entitled
to:

 

(i)                                     continued coverage under the Company’s
insurance benefit plans through the termination date and such other benefits to
which he/she may be entitled pursuant to the Company’s benefit plans, provided,
however, that Executive shall not participate in any severance plan of the
Company;

 

(ii)                                  payment of all earned but unpaid
compensation (including accrued unpaid vacation) through the effective date of
termination, payable on or before the termination date; and

 

(iii)                               reimbursement of expenses incurred on or
before the termination date in accordance with Section 4(e), above, if a request
for reimbursement of the expenses was timely submitted to the Company; plus

 

(iv)                              payment of the equivalent of the Base Salary
without regard to any reduction that would otherwise constitute Good Reason
he/she would have earned over the next six (6) months following the termination
date (less necessary withholdings and authorized deductions) at his/her then
current Base Salary rate (the “Severance Payment”), payable in a lump sum on the
first regularly scheduled payroll date following the date the Release becomes
effective and irrevocable (the “Release Effective Date”), but in any event
within ten (10) business days of the Release Effective Date and subject to
Section 16, below;

 

(v)                                 payment of a prorated portion of the actual
bonus Executive would have otherwise received for the fiscal year during which
the termination occurs, as if Executive had remained employed by the Company
through the date that would have otherwise been required to earn the bonus, but
without the Board or any committee of the Board exercising any negative
discretion to reduce the amount

 

4

--------------------------------------------------------------------------------


 

of the award, calculated by dividing the number of days from the start of the
fiscal year through the termination date by 365 and multiplying the amount of
such actual bonus Executive would have otherwise received by this percentage
(but not by more than 100%), and paid at the same time as bonuses are paid to
other Company executives that are similarly situated to Executive; provided,
however, that if the termination date is after the seventh month of the fiscal
year, the actual bonus will not be prorated and Executive will receive 100% of
such actual bonus Executive would have otherwise received for that fiscal year
at the same time as bonuses are paid to other Company executives that are
similarly situated to Executive;

 

(vi)                              subject to Section 5(g), reimbursement of
insurance premiums payable to retain group health coverage as of the termination
date for himself/herself and his/her eligible dependents pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986 (“COBRA”) for six
(6) months or the maximum period of COBRA coverage, whichever is less; provided
that Executive must submit a reimbursement request in accordance with Company
policy within thirty (30) days of paying such insurance premiums.  The Company
will reimburse the executive within thirty (30) days of receiving a properly
submitted request. In addition, if Executive accepts other employment within
such six (6) months, the Company’s obligation under this Section 5(a)(vi) will
be extinguished as of the date Executive becomes covered under the group health
plan of Executive’s new employer; and

 

(vii)                           payment for executive outplacement assistance
services with the Company’s then current outplacement services vendor and in
accordance with the Company’s then current policies and practices with respect
to outplacement assistance for other executives of the Company for up to twelve
(12) months after the termination date.

 

The payments and benefits set forth in Sections 5(a)(i)-(iii) shall be referred
to as the “Accrued Benefits”, and the payments and benefits set forth in
Sections 5(a)(iv)-(vii) shall be referred to as the “Severance Benefits”. 
Executive shall not receive the Severance Benefits, the “Enhanced Severance
Benefits” as provided in Section 5(e), or the Termination Notice Replacement
Payment (as defined below) unless Executive executes the separation agreement
and general release attached as Exhibit A (the “Release”), and the same becomes
irrevocable pursuant to its terms within the 60-day period following his/her
termination of employment.  Notwithstanding the foregoing paragraphs of this
Section 5(a), the Company may terminate Executive’s employment prior to the
expiration of the Notice Period, and in the case of such termination, the
Company shall pay Executive the equivalent of the Base Salary he/she would have
earned over the remainder of the Notice Period (less necessary withholdings and
authorized deductions) at his/her then current Base Salary rate (the
“Termination Notice Replacement Payment”), subject to Executive satisfying the
requirements of the previous sentence.  Any such Termination Notice Replacement
will be paid in a lump sum at the same time as the Severance Payment.

 

(b)                                 By Company With Cause.  The Company may
terminate Executive’s employment at any time and without prior notice, written
or otherwise, for Cause.  As used in this Agreement, “Cause” shall mean any of
the following conduct by Executive:  (i) material breach of this Agreement, or
of a Company policy or of a law, rule or regulation applicable to the Company or
its operations; (ii) demonstrated and material neglect of duties, or failure or
refusal to perform the material duties of his/her position, or the failure to
follow the reasonable and lawful instructions of the Company; (iii) gross
misconduct or dishonesty, self-dealing, fraud or similar conduct that the
Company reasonably determines has caused, is causing or reasonably is likely to
cause harm to the Company; or (iv) conviction of or plea of guilty or nolo
contendere to any crime other than a traffic offense that is not punishable by a
sentence of incarceration.  Termination pursuant to Section 5(b)(ii) shall be
effective only if such failure continues after Executive has been given written
notice thereof and fifteen (15) business days thereafter in which to present
his/her position to the Company or to cure the same, unless the Company
reasonably determines that the reason(s) for termination are not capable of
being cured.  In the event of termination for Cause, Executive

 

5

--------------------------------------------------------------------------------


 

will be entitled only to the Accrued Benefits through the termination date,
which will be the date on which the notice is given.  The Company will have no
further obligation to pay any compensation of any kind (including without
limitation any bonus or portion of a bonus that otherwise may have become due
and payable to Executive with respect to the year in which such termination date
occurs), or severance payment of any kind nor to make any payment in lieu of
notice.

 

(c)                                  Incapacity or Death.

 

(i)                                     If Executive becomes unable, due to
physical or mental illness or injury, to perform the essential duties of his/her
position for more than twelve (12) consecutive weeks in any twelve (12) month
period during this Agreement with or without reasonable accommodation
(“Incapacity”), the Company has the right to terminate Executive’s employment on
fifteen (15) days’ written notice.  In the event of termination for Incapacity,
(i) Executive will be entitled to receive the Accrued Benefits, (ii) any
unvested equity awards previously granted to Executive that are scheduled to
vest based solely on the achievement of service-based conditions (“Time-based
Equity Awards”) shall become immediately vested to the extent that such
Time-based Equity Awards would have vested within six (6) months after the date
of termination had such Time-based Equity Awards had vesting schedules that
provided for pro-rata vesting on a monthly basis over the entirety of the
vesting schedule, and (iii) with respect to any equity awards that are scheduled
to vest based on the achievement of performance-based conditions (which may
include additional service-based conditions) (“Performance-based Equity Awards”)
for which the performance period is scheduled to end within six (6) months after
the date of termination, each such Performance-based Equity Award will remain
outstanding until the date the Compensation Committee of the Board (the
“Compensation Committee”) determines whether the applicable performance
condition is achieved (provided that in no event will such Performance-based
Equity Award remain outstanding beyond the Performance-based Equity Award’s
maximum term to expiration) and will vest in accordance with its terms to the
extent such performance condition is achieved; and

 

(ii)                                  Executive’s employment pursuant to this
Agreement shall be immediately terminated without notice by the Company upon the
death of Executive.  If Executive dies while actively employed pursuant to this
Agreement, (i) the Company will pay to his/her estate or designated
beneficiaries within sixty (60) days the Accrued Benefits, (ii) any unvested
Time-based Equity Awards shall become immediately vested to the extent that such
Time-based Equity Awards would have vested within six (6) months after the date
of termination had such Time-based Equity Awards had vesting schedules that
provided for pro-rata vesting on a monthly basis over the entirety of the
vesting schedule, and (iii) with respect to any Performance-based Equity Awards
for which the performance period is scheduled to end within six (6) months after
the date of termination, each such Performance-based Equity Award will remain
outstanding until the date the Compensation Committee determines whether the
applicable performance condition is achieved (provided that in no event will
such Performance-based Equity Award remain outstanding beyond the
Performance-based Equity Award’s maximum term to expiration) and will vest in
accordance with its terms to the extent such performance condition is achieved.

 

(d)         Resignation for Good Reason.  Executive may terminate this Agreement
for Good Reason (as defined below) by giving written notice to the Company of
such termination, subject to Executive complying with the notice, cure period
and other requirements set forth within the definition of Good Reason below.  As
used in this Agreement, “Good Reason” shall mean the occurrence of any one of
the following without Executive’s written consent:  (i) a material reduction in
Executive’s base compensation (which includes Base Salary, the Executive’s
target bonus and any other base compensation) and/or a material breach of this
Agreement by the Company resulting from the failure to provide the benefits
required in Section 4, (ii) any action or inaction that constitutes a material
breach by the Company of this Agreement; (iii) a material diminution in
Executive’s authority, duties or responsibilities such that they are materially
inconsistent with his/her position as Senior Vice President, General Counsel and
Corporate

 

6

--------------------------------------------------------------------------------


 

Secretary of the Company; and (iv) relocation of the Company’s headquarters to a
location that materially increases Executive’s commute, provided that no
termination for Good Reason shall be effective until Executive has given the
Company written notice (pursuant to Section 11 below) within sixty (60) days
after Executive becomes aware of the initial occurrence of any of the foregoing
specifying the event or condition constituting the Good Reason and the specific
reasonable cure requested by Executive, and the Company has failed to cure the
occurrence within thirty (30) days of receiving written notice from Executive,
and Executive resigns within six (6) months after Executive becomes aware of the
initial occurrence.   In the event of a termination for Good Reason, Executive
will be entitled to the Accrued Benefits and the Severance Benefits, on the same
conditions, form of payment and timing as set forth in Section 5(a).

 

(e)                                  Effect of Change in Control.  If the
Company terminates Executive’s employment with the Company without Cause
(excluding due to Executive’s death or Incapacity) or if Executive resigns from
such employment for Good Reason, and, in each case, such termination occurs
during the Change in Control Period (as defined below), Executive will be
entitled to the Accrued Benefits, and subject to the same conditions set forth
in the final paragraph of Section 5(a), (i) four times the Severance Payment set
forth in Section 5(a)(iv), paid in the same form (i.e., a lump sum) and at the
same time as the Severance Payments set forth in Section 5(a)(iv), (ii) subject
to Section 5(g), the reimbursement of Executive’s insurance premiums for twelve
(12) months in the same form and at the same time and under the same conditions
as provided in Section 5(a)(vi), (iii) a taxable monthly payment (which may be
used for any purpose) equal to actual the COBRA reimbursement payment that
Executive receives under Section 5(e)(ii) for any particular month, (iv) two
hundred percent (200%) of Executive’s target bonus for the fiscal year during
which termination occurs, but no less than two hundred percent (200%) of the
target bonus in effect for the fiscal year immediately prior to the Change in
Control if the Change in Control occurs within the first three (3) months of the
fiscal year, payable at the same time as the payment under clause (i) of this
Section 5(e), (v) all outstanding unvested equity awards previously granted to
Executive shall become immediately vested (the “Enhanced Severance Benefits”),
and (vi) payment for executive outplacement assistance services with the
Company’s then current outplacement services vendor and in accordance with the
Company’s then current policies and practices with respect to outplacement
assistance for other executives of the Company for up to twelve (12) months
after the termination date.

 

For the avoidance of doubt, if Executive’s termination without Cause (excluding
due to Executive’s death or Incapacity) or resignation for Good Reason occurs
prior to a Change in Control, then any unvested portion of Executive’s
outstanding equity awards will remain outstanding until the earlier of (i) the
date that is three (3) months following the termination of Executive’s
employment or (ii) the date that a Change in Control occurs (provided that in no
event will any of Executive’s equity awards remain outstanding beyond the equity
award’s maximum term to expiration).  In the event that a Change in Control does
not occur by the date that is three (3) months following the termination of
Executive’s employment, any unvested portion of Executive’s equity awards
automatically will be forfeited permanently without having vested. Further, for
any Performance-based Equity Awards, the performance-based vesting component of
the equity awards shall not be deemed to be automatically achieved as a result
of the application of Section 5(e)(v) but will remain outstanding during the
three (3) month period following Executive’s termination or through the date of
the Change in Control, as applicable, to determine whether a Change in Control
would have occurred within three (3) months of the termination of Executive’s
employment and, if so, the extent to which the performance condition is
achieved, such determination to be made in accordance with the procedures set
forth in the applicable award agreement.  If the performance condition is
satisfied and that would cause the award to become eligible to vest based on
continued service, then clause (v) of this Section 5(e) will cause the
service-based vesting component to be deemed satisfied and the vesting of the
equity award will be accelerated as to the portion of the award that became
eligible to vest.  For clarity, if there is no service-based condition that
applies with respect to any portion of such equity award upon such satisfaction
of the performance condition, such portion of the equity award will immediately
vest upon such satisfaction of the performance condition.

 

7

--------------------------------------------------------------------------------


 

For the sake of clarity, if any payments or benefits are payable under this
Section 5(e), no payments or benefits shall be made under any other subsection
of this Section 5, including Section 5(a) and Section 5(d), and any Enhanced
Severance Benefits will be reduced by any Severance Benefits that may have been
paid or provided with respect to any termination triggering Severance Benefits
that occurs during the three-month period prior to a Change in Control (this
provision, the “Non-duplication Provision”).

 

As used in this Agreement, a “Change in Control” shall mean any of the following
events:

 

(i)                                     the acquisition by any Group or Person
(as such terms are defined in Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)), other than (A) a trustee or other
fiduciary holding securities of the Company under an employee benefit plan of
the Company or (B) an entity in which the Company directly or indirectly
beneficially owns fifty percent (50%) or more of the voting securities of such
entity (an “Affiliate”), of any securities of the Company, immediately after
which such Group or Person has beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of
(X) the outstanding shares of Common Stock or (Y) the combined voting power of
the Company’s then outstanding securities entitled to vote generally in the
election of directors;

 

(ii)                                  the Company (and/or its subsidiaries) is a
party to a merger or consolidation with a Person other than an Affiliate, which
merger or consolidation results in (a) the holders of voting securities of the
Company outstanding immediately before such merger or consolidation failing to
continue to represent (either by remaining outstanding or being converted into
voting securities of the surviving entity) fifty percent (50%) or more of the
combined voting power of the then outstanding voting securities of the
corporation or entity resulting from or surviving such merger or consolidation
or (b) individuals who are directors of the Company just prior to such merger or
consolidation not constituting more than fifty percent (50%) of the members of
the Board of Directors of the surviving entity or corporation immediately after
the consummation of such merger or consolidation; or

 

(iii)                               all or substantially all of the assets of
the Company and its subsidiaries are, in any transaction or series of
transactions, sold or otherwise disposed of (or consummation of any transaction,
or series of related transactions, having similar effect), other than to an
Affiliate;

 

provided, however, that in no event shall a “Change in Control” be deemed to
have occurred for purposes of this Agreement solely because the Company engages
in an internal reorganization, which may include a transfer of assets to, or a
merger or consolidation with, one or more Affiliates. Additionally, with respect
to the payment of any “nonqualified deferred compensation” within the meaning of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
is not exempt from section 409A of the Code, no event shall constitute a Change
in Control unless it also constitutes a change in the ownership of the Company
(as defined in Treasury Regulation section 1.409A-3(i)(5)(v)), a change in
effective control of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vi)), or a change in the ownership of a substantial portion of
the assets of the Company (as defined in Treasury Regulation section
1.409A-3(i)(5)(vii)).

 

As used in this Agreement, a “Change in Control Period” shall mean the period
beginning three (3) months prior to, and ending twelve (12) months following, a
Change in Control.

 

(f)                                   Voluntary Resignation without Good
Reason.  Executive may terminate this Agreement without Good Reason effective on
sixty (60) day’s written notice, unless the Company in its sole discretion
accepts the resignation earlier.  In the event that Executive resigns without
Good Reason as defined above in Section 5(d), Executive will be entitled only to
the Accrued Benefits through the termination date.  The Company will have no
further obligation to pay any compensation of any kind

 

8

--------------------------------------------------------------------------------


 

(including without limitation any bonus or portion of a bonus that otherwise may
have become due and payable to Executive with respect to the year in which such
termination date occurs unless he/she remains employed with the Company as of
the date bonuses are paid to other senior executives of the Company), or
severance payments of any kind.

 

(g)                                  If the Company determines in its sole
discretion that it cannot make the COBRA reimbursements under
Section 5(a)(vi) or Section 5(e)(ii) (the “COBRA Reimbursements”) without
potentially violating applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment, payable on the last day of a
given month, in an amount equal to the monthly COBRA premium that the Executive
would be required to pay to continue the Executive’s group health coverage in
effect on the termination of employment date (which amount will be based on the
premium for the first month of COBRA continuation coverage), which payments will
be made regardless of whether the Executive elects COBRA continuation coverage
and will commence on the month following the Executive’s termination of
employment and will end on the earlier of (x) the date upon which the Executive
obtains other employment or (y) the date the Company has paid an amount equal to
(A) 6 payments if Executive is receiving the Severance Benefits pursuant to
Section 5(a) or (B) subject to the Non-duplication Provision, 12 payments if
Executive is receiving the Enhanced Severance Benefits pursuant to Section 5(e).
For the avoidance of doubt, such taxable payments in lieu of COBRA
Reimbursements (the “COBRA Substitute Payments”) may be used for any purpose,
including, but not limited to continuation coverage under COBRA, and will be
subject to all applicable tax withholding.

 

6.                                      Proprietary Information Obligations.

 

(a)         Proprietary Information and Confidentiality.  Both before and during
the term of Executive’s employment, Executive will have access to and become
acquainted with Company confidential and proprietary information (together
“Proprietary Information”), including but not limited to information or plans
concerning the Company’s products and technologies; customer relationships;
personnel; sales, marketing and financial operations and methods; trade secrets;
formulae and secret developments and inventions; processes; and other
compilations of information, records, and specifications.  Executive will not
disclose any of the Proprietary Information directly or indirectly, or use it in
any way, either during his/her employment pursuant to this Agreement or at any
time thereafter, except as reasonably required or specifically requested in the
course of his/her employment with the Company or as authorized in writing by the
Company.  Notwithstanding the foregoing, Proprietary Information does not
include information that is otherwise publicly known or available, provided it
has not become public as a result of a breach of this Agreement or any other
agreement Executive has to keep information confidential.  It is not a breach of
this Agreement for Executive to disclose Proprietary Information (i) pursuant to
an order of a court or other governmental or legal body or (ii) in connection
with Protected Activity (as defined below).  Executive understands that nothing
in this Agreement shall in any way limit or prohibit Executive from engaging in
any Protected Activity. For purposes of this Agreement, “Protected Activity”
means filing a charge or complaint with, or otherwise communicating or
cooperating with or participating in any investigation or proceeding that may be
conducted by any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding, in making any such disclosures or communications, Executive
agrees to take all reasonable precautions to prevent any unauthorized use or
disclosure of any information that may constitute Proprietary Information to any
parties other than the Government Agencies. Executive further understands that
“Protected Activity” does not include the disclosure of any Company
attorney-client privileged communications. In addition, Executive hereby
acknowledges that the Company has provided Executive with notice in compliance
with the Defend Trade Secrets Act of 2016 regarding immunity from liability for
limited disclosures of trade secrets. The full text of the notice is attached in
Exhibit B.

 

9

--------------------------------------------------------------------------------


 

(b)                                 Inventions Agreement and Assignment.

 

(i)                                     Executive hereby agrees to disclose
promptly to the Company (or any persons designated by it) all developments,
designs, creations, improvements, original works of authorship, formulas,
processes, know-how, techniques and/or inventions (collectively, the
“Inventions”) (A) which are made or conceived or reduced to practice by
Executive, either alone or jointly with others, in performing his/her duties
during the period of Executive’s employment by the Company, that relate to or
are useful in the business of the Company; or (B) which result from tasks
assigned to Executive by the Company, or from Executive’s use of the premises or
other resources owned, leased or contracted by the Company.

 

(ii)                                  Executive agrees that all such Inventions
which the Company in its discretion determines to be related to or useful in its
business or its research or development, or which result from work performed by
Executive for the Company, will be the sole and exclusive property of the
Company and its assigns, and the Company and its assigns will have the right to
use and/or to apply for patents, copyrights or other statutory or common law
protections for such Inventions in any and all countries.  Executive further
agrees to assist the Company in every reasonable way (but at the Company’s
expense) to obtain and from time to time enforce patents, copyrights and other
statutory or common law protections for such Inventions in any and all
countries.  To that end, Executive will execute all documents for use in
applying for and obtaining such patents, copyrights and other statutory or
common law protections therefor and enforcing the same, as the Company may
desire, together with any assignments thereof to the Company or to persons or
entities designated by the Company.  Should the Company be unable to secure
Executive’s signature on any document necessary to apply for, prosecute, obtain,
or enforce any patent, copyright or other right or protection relating to any
Invention, whether due to his/her mental or physical incapacity or any other
cause, Executive hereby irrevocably designates and appoints the Company and each
of its duly authorized officers and agents as Executive’s agent and
attorney-in-fact, to act for and in his/her behalf and stead, to execute and
file any such document, and to do all other lawfully permitted acts to further
the prosecution, issuance, and enforcement of patents, copyrights or other
rights or protections with the same force and effect as if executed and
delivered by Executive.  Executive’s obligations under this
Section 6(b)(ii) will continue beyond the termination of Executive’s employment
with the Company, but the Company will compensate Executive at a reasonable rate
after such termination for time actually spent by Executive at the Company’s
request in providing such assistance.

 

(iii)                               Executive hereby acknowledges that all
original works of authorship which are made by Executive (solely or jointly with
others) within the scope of Executive’s employment which are protectable by
copyright are “works for hire,” as that term is defined in the United States
Copyright Act (17 USCA, Section 101).

 

(iv)                              Any provision in this Agreement requiring
Executive to assign Executive’s rights in any Invention to the Company will not
apply to any invention that is exempt under the provisions of California Labor
Code section 2870, which provides:

 

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:  (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer.  (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.”

 

10

--------------------------------------------------------------------------------


 

(c)                                  Non-Solicitation of Customers and Other
Business Partners.  Executive recognizes that by virtue of his/her employment
with the Company, he/she will be introduced to and involved in the solicitation
and servicing of existing customers and other business partners of the Company
and new customers and business partners obtained by the Company during his/her
employment.  Executive understands and agrees that all efforts expended in
soliciting and servicing such customers and business partners shall be for the
benefit of the Company.  Executive further agrees that during his/her employment
with the Company he/she will not engage in any conduct which could in any way
jeopardize or disturb any of the customer and business partner relationships of
the Company.  In addition, to the extent permitted under applicable law,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information to, directly or indirectly, solicit, direct, interfere
with, or entice away from the Company any existing customer, licensee, licensor,
vendor, contractor or distributor of the Company or for the customer or other
business partner to expand its business with a competitor, without the prior
written consent of the Company; provided, however, that if Executive is or
becomes a permanent resident of the state of California and remains such a
permanent resident through the date of termination of Executive’s employment,
this Section 6(c) shall not apply following the termination of Executive’s
employment with the Company.

 

(d)                                 Non-Solicitation of Employees.  Executive
recognizes the substantial expenditure of time and effort which the Company
devotes to the recruitment, hiring, orientation, training and retention of its
employees.  Accordingly, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information, directly or indirectly, for
himself or on behalf of any other person or entity, solicit, offer employment
to, hire or otherwise retain the services of any employee of the Company in a
position classified as exempt from overtime pay requirements.  For purposes of
the foregoing, “employee of the Company” shall include any person who was an
employee of the Company at any time within six (6) months prior to the
prohibited conduct.

 

(e)                                  Company Property and Materials.

 

(i)                                     All files, records, documents,
computer-recorded or electronic information, drawings, specifications,
equipment, and similar items relating to Company business, whether prepared by
Executive or otherwise coming into his/her possession, will remain the Company’s
exclusive property and will not be removed from Company premises under any
circumstances whatsoever without the Company’s prior written consent, except
when, and only for the period, necessary to carry out Executive’s duties
hereunder

 

(ii)                                  In the event of termination of Executive’s
employment for any reason, Executive will promptly deliver to the Company all
Company equipment (including, without limitation, any cellular phones,
beeper/pagers, computer hardware and software, fax machines and other tools of
the trade) and all originals and copies of all documents, including without
limitation, all books, customer lists, forms, documents supplied by customers,
records, product lists, writings, manuals, reports, financial documents and
other documents or property in Executive’s possession or control, which relate
to the

 

11

--------------------------------------------------------------------------------


 

Company’s business in any way whatsoever, and in particular to customers of the
Company, or which may be considered to constitute or contain Proprietary
Information as defined above, and Executive will neither retain, reproduce, nor
distribute copies thereof (other than copies of Executive’s electronic or
hardcopy address and telephone contact data base or directories). 
Notwithstanding the foregoing, Executive shall be allowed to retain a copy of
the Employee Handbook and personnel records relating to Executive’s employment.

 

(f)                                   Remedies for Breach. Executive
acknowledges that any breach by Executive of this Section 6 would cause the
Company irreparable injury and damage for which monetary damages are
inadequate.  Accordingly, in the event of a breach or a threatened breach of
this Section 6, the Company will be entitled to seek an injunction restraining
such breach.  In addition, in the event of a breach of this Section 6, the
Company’s obligation to pay any unpaid portion of the Severance Payment or other
benefits as set forth in Sections 5(a) and (d) of this Agreement will be
extinguished.  Nothing contained herein will be construed as prohibiting the
Company from pursuing any other remedy available to the Company for such breach
or such threatened breach.  Executive has carefully read and considered these
restrictions and agrees they are fair and reasonable restrictions on Executive
and are reasonably required for the protection of the interests of the Company. 
Executive agrees not to circumvent the spirit of these restrictions by
attempting to accomplish indirectly what Executive is otherwise restricted from
doing directly.  Executive agrees that the restrictions in this Section 6 are
reasonable and necessary to protect the Company’s Proprietary Information, and
they do not prevent Executive from working in the medical device industry. 
Executive agrees that the covenants and agreements by Executive contained in
this Section 6 shall be in addition to any other agreements and covenants
Executive may have agreed to in any other employee proprietary information,
confidentiality, non-disclosure or other similar agreement and that this
Section 6 shall not be deemed to limit such other covenants and agreements, all
of which shall continue to survive the termination of this Agreement in
accordance with their respective terms. A breach by Executive of the terms of
such other agreements and covenants shall be deemed to be a breach by Executive
of this Section 6 and of this Agreement.  To the extent any of the provisions in
this Section 6 are held to be overly broad or otherwise unenforceable at the
time enforcement is sought, Executive agrees that the provision shall be
reformed and enforced to the greatest extent permissible by law.  Executive
further agrees that if any portion of this Section 6 is held to be
unenforceable, the remaining provisions of this Section 6 shall be enforced as
written.

 

7.                                      Interpretation, Governing Law and
Exclusive Forum.  The validity, interpretation, construction, and performance of
this Agreement shall be governed by the laws of the State of California
(excluding any that mandate the use of another jurisdiction’s laws).  Any
arbitration (unless otherwise mutually agreed), litigation or similar proceeding
with respect to such matters only may be brought within Santa Clara County,
California, and all parties to this Agreement consent to California’s
jurisdiction.

 

8.                                      Entire Agreement.  All oral or written
agreements or representations, express or implied, with respect to the subject
matter of this Agreement are set forth in this Agreement.

 

9.                                      Severability.  In the event that one or
more of the provisions contained in this Agreement are held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such holding shall not impair the validity, legality or enforceability of the
remaining provisions herein.

 

10.                               Successors and Assigns.  This Agreement shall
be binding upon, and shall inure to the benefit of, Executive and his/her
estate, but Executive may not assign or pledge this Agreement or any rights
arising under it, except to the extent permitted under the terms of the benefit
plans in which he/she participates.  No rights or obligations of the Company
under this Agreement may be assigned or transferred except that the Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, sale, transfer of stock, consideration or otherwise) to all or
substantially all of the business

 

12

--------------------------------------------------------------------------------


 

and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place.  As used in this
Agreement, “Company” means the Company as hereinbefore defined and any successor
to its business and/or assets (by merger, purchase or otherwise as provided in
this Section 10) which executes and delivers the agreement provided for in this
Section 10 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.  In the event that any successor refuses to
assume the obligations hereunder, the Company as hereinbefore defined shall
remain fully responsible for all obligations hereunder.

 

11.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be given by hand
delivery, electronic mail, facsimile, telecopy, overnight courier service, or by
United States certified or registered mail, return receipt requested.  Each such
notice, request, demand or other communication shall be effective (i) if
delivered by hand or by overnight courier service, when delivered at the address
specified in this Section 11; (ii) if given by electronic mail, facsimile or
telecopy, when such electronic mail, facsimile or telecopy is transmitted to the
electronic mail address or facsimile or telecopy number specified in this
Section 11 and confirmation is received if during normal business hours on a
business day, and otherwise, on the next business day; and (iii) if given by
certified or registered mail, three (3) days after the mailing thereof.  Notices
shall be addressed to the parties as follows (or at such other address, email
address or fax number as either party may from time to time specify in writing
by giving notice as provided herein):

 

If to the Company:

 

Accuray Incorporated

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, California 94089

 

 

Attn: General Counsel

 

 

Fax No. (408) 789-4205

 

 

 

If to Executive:

 

Alaleh Nouri

 

 

Address: most recent on file with the Company

 

 

Email: most recent on file with the Company

 

12.                               Indemnification.  As soon as reasonably
practicable after the due execution of this Agreement by each of the parties
hereto, the Company and Executive will enter into the Company’s standard form of
indemnification agreement utilized by the Company for its directors and
executive officers.

 

13.                               Dispute Resolution.  The parties agree that
all disputes, claims or controversies between them and between Executive and any
of the Company’s affiliated entities and the successor of all such entities,
including any dispute, claim or controversy arising from or otherwise in
connection with this Agreement and/or Executive’s employment with the Company,
will be resolved as follows:

 

(a)                                 Prior to initiating any other proceeding,
the complaining party will provide the other party with a written statement of
the claim identifying any supporting witnesses or documents and the requested
relief.  The responding party shall within forty-five (45) days furnish a
statement of the relief, if any, that it is willing to provide, and identify
supporting witnesses or documents.

 

(b)                                 If the matter is not resolved by the
exchange of statements of claim and statements of response as provided herein,
the parties shall submit the dispute to non-binding mediation, the cost of the
mediator to be paid by the Company, before a mediator and/or service to be
jointly selected by the parties.  Each party will bear his/her or its own
attorney’s fees and witness fees.

 

13

--------------------------------------------------------------------------------


 

(c)                                  If the parties cannot agree on a mediator
and/or if the matter is not otherwise resolved by mediation, any controversy or
claim between Executive and the Company and any of its current or former
directors, officers and employees, including any arising out of or relating to
this Agreement or breach thereof, shall be settled by final and binding
arbitration in the county in which Executive last worked, or elsewhere as
mutually agreed by the parties, by a single arbitrator pursuant to the
Employment Dispute Rules of Judicial Arbitration and Mediation Services, Inc.
(“JAMS”), unless the parties to the dispute agree to another arbitration service
or independent arbitrator.  The parties may conduct discovery to the extent
permitted in a court of law; the arbitrator will render an award together with a
written opinion indicating the bases for such opinion; and the arbitrator will
have full authority to award all remedies that would be available in court. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  Each party shall bear its own attorney’s fees and
costs, unless the claim is based on a statute that provides otherwise.  The
Company will pay the arbitrator’s fees and any administrative charges of the
arbitration service, except that if Executive initiates the claim, he/she will
pay a portion of the administrative charges equal to the amount he/she would
have paid to initiate the claim in a court of general jurisdiction.

 

(d)                                 EXECUTIVE AND THE COMPANY AGREE THAT THIS
ARBITRATION PROCEDURE WILL BE THE EXCLUSIVE MEANS OF REDRESS FOR ANY DISPUTES
RELATING TO OR ARISING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR
TERMINATION THEREFROM, INCLUDING DISPUTES OVER UNPAID WAGES, BREACH OF CONTRACT
OR TORT, VIOLATION OF PUBLIC POLICY, RIGHTS PROVIDED BY FEDERAL, STATE OR LOCAL
STATUTES, REGULATIONS, ORDINANCES, AND COMMON LAW, LAWS THAT PROHIBIT
DISCRIMINATION BASED ON ANY PROTECTED CLASSIFICATION, AND ANY OTHER STATUTES OR
LAWS RELATING TO AN EXECUTIVE’S RELATIONSHIP WITH THE COMPANY.  THE FOREGOING
NOTWITHSTANDING, CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OR UNEMPLOYMENT
INSURANCE, OR ANY OTHER CLAIMS WHERE MANDATORY ARBITRATION IS PROHIBITED BY LAW,
ARE NOT COVERED BY THIS ARBITRATION PROVISION.  THE PARTIES EXPRESSLY WAIVE THE
RIGHT TO A JURY TRIAL, AND AGREE THAT THE ARBITRATOR’S AWARD SHALL BE FINAL AND
BINDING ON BOTH PARTIES.  THIS ARBITRATION PROVISION IS TO BE CONSTRUED AS
BROADLY AS IS PERMISSIBLE UNDER APPLICABLE LAW.

 

14.                               Representations.  Each person executing this
Agreement hereby represents and warrants on behalf of himself/herself and of the
entity/individual on whose behalf he/she is executing the Agreement that he/she
is authorized to represent and bind the entity/individual on whose behalf he/she
is executing the Agreement.  Executive specifically represents and warrants to
the Company that he/she reasonably believes (a) he/she is not under any
contractual or other obligations that would prevent, limit or impair Executive’s
performance of his/her obligations under this Agreement and (b) that entering
into this Agreement will not result in a breach of any other agreement to which
he/she is a party. Executive acknowledges that Executive has been given the
opportunity to consult with legal counsel and seek such advice and consultation
as Executive deems appropriate or necessary.

 

15.                               Amendments and Waivers.  No provisions of this
Agreement may be modified, waived, or discharged except by a written document
signed by Executive and a duly authorized Company officer.  Thus, for example,
promotions, commendations, and/or bonuses shall not, by themselves, modify,
amend, or extend this Agreement.  A waiver of any conditions or provisions of
this Agreement in a given instance shall not be deemed a waiver of such
conditions or provisions at any other time.

 

14

--------------------------------------------------------------------------------


 

16.                               Taxes.

 

(a)                                 Withholdings.  The Company may withhold from
any compensation and benefits payable under this Agreement all federal, state,
city and other taxes or amounts as shall be determined by the Company to be
required to be withheld pursuant to applicable laws, or governmental regulations
or rulings.  Executive shall be solely responsible for the satisfaction of any
taxes (including employment taxes imposed on employees and penalty taxes on
nonqualified deferred compensation).

 

(b)                                 Net Proceeds
Maximization.                                       Notwithstanding any
provision of this Agreement to the contrary, if all or any portion of the
payments or benefits received or realized by Executive pursuant to this
Agreement either alone or together with other payments or benefits that
Executive receives or realizes or is then entitled to receive or realize from
the Company or any of its affiliates (“Potential Parachute Payments”) would
constitute an “excess parachute payment” within the meaning of section 280G of
the Code and/or any corresponding and applicable state law provision, the
Potential Parachute Payments will be reduced by reducing the amount of the
Potential Parachute Payments to the extent necessary so that no portion of the
Potential Parachute Payments will be subject to the excise tax imposed by
section 4999 of the Code and any corresponding and/or applicable state law
provision.  Notwithstanding the foregoing, a reduction will be made under the
previous sentence only if, by reason of that reduction, Executive’s net after
tax benefit exceeds the net after tax benefit he/she would realize if the
reduction were not made.  For purposes of this paragraph, “net after tax
benefit” means the sum of (i) the total amount received or realized by Executive
pursuant to this Agreement that would constitute a “parachute payment” within
the meaning of section 280G of the Code and any corresponding and applicable
state law provision, plus (ii) all other payments or benefits that Executive
receives or realizes or is then entitled to receive or realize from the Company
and any of its affiliates that would constitute a “parachute payment” within the
meaning of Section 280G of the Code and any corresponding and applicable state
law provision, less (iii) the amount of federal or state income taxes payable
with respect to the payments or benefits described in (i) and (ii) above
calculated at the maximum marginal individual income tax rate for each year in
which payments or benefits are realized by Executive (based upon the rate in
effect for that year as set forth in the Code at the time of the first receipt
or realization of the foregoing), less (iv) the amount of excise taxes imposed
with respect to the payments or benefits described in (i) and (ii) above by
section 4999 of the Code and any corresponding and applicable state law
provision.  All determinations and calculations made in this paragraph shall be
made by an independent accounting firm (the “Accounting Firm”) selected by the
Company prior to the Change in Control and the Company will bear all costs and
expenses incurred by the Accounting Firm in connection with its determination. 
The Accounting Firm shall be a nationally recognized United States public
accounting firm which has not, during the two (2) years preceding the date of
its selection, acted in any way on behalf of (x) the Company or any affiliate
thereof or (y) Executive.   If any payments or benefits are reduced pursuant to
this Section 16(b), they shall be reduced in the following order:  First all
payments and benefits that do not constitute “nonqualified deferred
compensation” within the meaning of section 409A of the Code or that are exempt
from section 409A of the Code (with the payments or benefits being reduced in
reverse order of when they otherwise would be made or provided); second, all
payments or benefits that constitute “nonqualified deferred compensation” within
the meaning of section 409A of the Code that are not exempt from section 409A of
the Code that were granted to Executive in the 12-month period of time preceding
the applicable Change in Control, in the order such benefits were granted to
Executive; and third, all remaining payments and benefits shall be reduced
pro-rata.  Notwithstanding the foregoing, if (i) reducing payments or benefits
in the order described above would result in the imposition on Executive of an
additional tax under section 409A of the Code (or similar state or local law),
(ii) Executive so notifies the Company before such reductions and payments are
made and benefits provided, and (iii) reducing the payments or benefits in
another order would not result in the imposition on Executive of an additional
tax under section 409A of the Code (or similar state or local law), payments and
benefits shall instead be reduced in such other order.

 

15

--------------------------------------------------------------------------------


 

(c)                                  Section 409A Compliance.

 

(i)                                     With respect to any reimbursement of
expenses or any provision of in-kind benefits to Executive specified under this
Agreement, such reimbursement of expenses or provision of in-kind benefits shall
be subject to the following conditions: (1) the expenses eligible for
reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangements providing for the reimbursement of expenses referred
to in section 105(b) of the Code; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year following the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit.

 

(ii)                                  A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits considered “deferred
compensation” (as defined under Treasury Regulation section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation sections
1.409A-1(b)(3) through (b)(12)) upon or following a termination of employment
unless such termination is also a “separation from service” and, for purposes of
any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.” 
For purposes of section 409A of the Code, the date as of which Company and
Executive reasonably anticipate that no further services would be performed by
Executive for Company shall be construed as the date that Executive first incurs
a “separation from service” as defined under section 409A of the Code.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, if a payment obligation arises on account of Executive’s
separation from service while Executive is a “specified employee” as described
in section 409A of the Code and the Treasury Regulations thereunder and as
determined by Company in accordance with its procedures, by which determination
Executive is bound, any payment of “deferred compensation” (as defined under
Treasury Regulation section 1.409A-1(b)(1), after giving effect to the
exemptions in Treasury Regulation sections 1.409A-1(b)(3) through (b)(12)) shall
be made on the first business day of the seventh month following the date of
Executive’s separation from service, or, if earlier, within fifteen (15) days
after the appointment of the personal representative or executor of Executive’s
estate following Executive’s death together with interest on them for the period
of delay at a rate equal to the average prime interest rate published in the
Wall Street Journal on any day chosen by the Company during that period. 
Thereafter, Executive shall receive any remaining payments as if there had not
been an earlier delay.

 

(iv)                              Notwithstanding anything to the contrary
contained in this Agreement, (i) the Executive shall have no legally-enforceable
right to, and the Company shall have no obligation to make, any payment or
provide any benefit to Executive if having such a right or obligation would
result in the imposition of additional taxes under section 409A of the Code, and
(ii) any provision that would cause any payment or benefit to fail to satisfy
section 409A will have no force and effect until amended to comply therewith
(which amendment may be retroactive to the extent permitted by section 409A and
may be accomplished by the Company without the Executive’s consent).   If any
payment is not made or any benefit is not provided under the terms of this
Section 16(c)(iv), it is the Company’s present intention to make a similar
payment or provide a similar benefit to the Executive in a manner that will not
result in the imposition of additional taxes under section 409A of the Code, to
the extent feasible.  Each payment made under this Agreement is intended to be a
separate payment for the purposes of section 409A of the Code.

 

(v)                                 The Company does not guarantee any
particular tax effect to Executive under this Agreement.  Company shall not be
liable to Executive for any payment made under this Agreement that is determined
to result in an additional tax, penalty or interest under section 409A of the
Code, nor for reporting in good faith any payment made under this Agreement as
an amount includible in

 

16

--------------------------------------------------------------------------------


 

gross income under section 409A of the Code.  The parties intend this Agreement
to be exempt from, or comply with, the requirements of Section 409A of the Code
and the final regulations and any guidance promulgated thereunder so that none
of the payments and benefits to be provided hereunder will be subject to the
additional tax imposed by Section 409A.  Any ambiguities or ambiguous terms
shall be interpreted to so be exempt or comply, and this Agreement shall be
administered in accordance with such intent.

 

17.                               U.S. Citizenship and Immigration Services;
Confidentiality and Inventions Agreement.  Executive agrees to timely file all
documents required by the Department of Homeland Security to verify his/her
identity and lawful employment in the United States.  In addition, as a
condition to Executive’s employment with the Company, Executive is required to
complete, sign, return, and abide by the Company’s Employee Confidentiality and
Inventions Agreement.

 

18.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together shall constitute the same instrument.

 

19.                               Resignation from Positions.  Upon Executive’s
cessation of employment with the Company for any reason, Executive agrees that
Executive shall be deemed to have resigned as an officer and as a director (if
applicable) from the Company and every subsidiary of the Company on which
Executive is then serving as an officer or director, and from any other entity
or company on which Executive is then serving as a director or officer at the
request of the Company, in each case effective as of the date of Executive’s
cessation of employment. In the event of Executive’s cessation of employment,
Executive agrees to execute a general resignation resigning from all positions
then held by Executive on every subsidiary of the Company and other entity or
company on which Executive is then serving as a director or officer at the
request of the Company.  Executive hereby grants the corporate secretary of the
Company an irrevocable power of attorney to execute on behalf of Executive all
such resignations, documents and instruments and to take all such other actions
as reasonably necessary to carry out the intention of this Section 19.

 

20.                               Executive’s Commencement of Employment. It is
a condition precedent to the effectiveness of this Agreement that Executive
commences working full-time for the Company at the Company’s principal executive
offices on the Effective Date.  If Executive does not commence such full-time
employment on the Effective Date, then this Agreement shall be null and void and
the Company shall have no obligations hereunder or otherwise to Executive.

 

21.                               Executive’s Acknowledgement.

 

EXECUTIVE ACKNOWLEDGES THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE
COMPANY AND HIM/HER RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE
CONTAINED IN IT (INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS) AND THAT HE/SHE
HAS ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES
OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

EXECUTIVE FURTHER ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT
(INCLUDING THE AGREEMENTS SET FORTH AS EXHIBITS), THAT HE/SHE UNDERSTANDS ALL OF
SUCH AGREEMENTS, AND THAT HE/SHE HAS BEEN GIVEN THE OPPORTUNITY TO DISCUSS SUCH
AGREEMENTS WITH HIS/HER PRIVATE LEGAL COUNSEL AND HAS AVAILED HIMSELF/HERSELF OF
THAT OPPORTUNITY TO THE EXTENT HE/SHE WISHED TO DO SO.  EXECUTIVE UNDERSTANDS
THAT THE DISPUTE RESOLUTION PROVISIONS OF THIS AGREEMENT GIVE UP THE RIGHT TO A
JURY TRIAL ON MATTERS COVERED BY THEM.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

 

ACCURAY INCORPORATED,

 

 

 

a Delaware Corporation

 

 

 

 

 

 

 

 

By:

/s/ Joshua Levine

 

 

 

Name:

Joshua Levine

 

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

By:

/s/ Kevin Waters

 

 

 

Name:

Kevin Waters

 

 

 

Title:

Senior Vice President, Chief Financial Officer

 

 

 

 

 

Accepted and Agreed,

 

 

 

 

 

 

 

 

Alaleh Nouri:

/s/ Alaleh Nouri

 

 

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

 

[See attached]

 

19

--------------------------------------------------------------------------------


 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (this “Agreement”) is hereby
entered into by and between                   , an individual (“Executive”), and
Accuray Incorporated, a Delaware corporation, on behalf of itself and all of its
subsidiaries (collectively, the “Company”).

 

Recitals

 

A.                                    Executive has been employed by the Company
pursuant to an employment agreement by and between the Company and Executive
effective as of January 1, 2018 (the “Employment Agreement”), and currently is
serving as [specify position held at time of termination];

 

B.                                    Executive’s employment with the Company
and any of its parents, direct or indirect subsidiaries, affiliates, divisions,
or related entities (collectively referred to herein as the “Company and its
Related Entities”) will be ended on the terms and conditions set forth in this
Agreement.

 

Agreement

 

In consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.                                      Effective Date. Except as otherwise
provided herein, this Agreement shall be effective on the eighth day after it
has been executed by both of the parties (the “Effective Date”).

 

2.                                      End of Employment and Service as a
Director. Executive’s employment with the Company and its Related Entities has
ended or will end effective as of             Pacific Time, on                  
(the “Termination Date”). If Executive is an officer or a member of the Board of
Directors of the Company and/or its Related Entities (the “Board”) Executive
hereby voluntarily resigns from any such officer positions and the Board,
effective                  .

 

3.                                      Continuation of Benefits After the
Termination Date. Except as expressly provided in this Agreement or in the plan
documents governing the Company’s employee benefit plans, after the Termination
Date, Executive will no longer be eligible for, receive, accrue, or participate
in any other benefits or benefit plans provided by the Company and its Related
Entities, including, without limitation, medical, dental and life insurance
benefits, and the Company’s 401(k) retirement plan; provided, however, that
nothing in this Agreement shall waive Executive’s right to any vested benefits,
including vested amounts in the Company’s 401(k) retirement plan, which amounts
shall be handled as provided in the plan.

 

4.                                      Payments Upon Termination.  Executive
will be entitled to receive payment of the following:  (i) all earned but unpaid
compensation (including accrued unpaid vacation) through the effective date of
termination, payable on or before the termination date; and (ii) reimbursement,
made in accordance with Section 4(e) of the Employment Agreement, of any monies
advanced or incurred by Executive in connection with his/her employment for
reasonable and necessary Company-related expenses incurred on or before the
Termination Date.  The provisions of this Agreement shall not waive or terminate
any rights to compensation or vested benefits under the Company’s benefits plans
or as required by law, or to indemnification Executive may have under the
Company’s Certificate of Incorporation, Bylaws or separate indemnification
agreement, as applicable.

 

20

--------------------------------------------------------------------------------


 

5.                                      Severance Benefits or Enhanced Severance
Benefits.  In return for Executive’s promises in this Agreement, the Company
will provide Executive with the Severance Benefits or Enhanced Severance
Benefits as defined in Sections 5(a) and 5(e) of the Employment Agreement and as
applicable based on the nature of the termination, subject to the terms and
conditions set forth in the Employment Agreement, including, but not limited to,
Section 16 thereof.  The Severance Benefits or Enhanced Severance Benefits will
be paid as specified in Section 5(a) or Section 5(e) of the Employment
Agreement, as applicable and shall be subject to required withholdings and
authorized deductions and to Section 21 below.

 

6.                                      Effect of Revocation or Subsequent
Employment.

 

(a)                                 If Executive properly revokes this Agreement
in accordance with Section 13 below, Executive shall not be entitled to receive
the payments and benefits under Section 5, above, except that Executive’s rights
under COBRA will continue (but not, for purposes of clarity, the right to be
reimbursed for COBRA premiums or receive any COBRA Substitute Payments (as
defined in the Employment Agreement)).

 

(b)                                 The Company’s obligation to reimburse
premiums for insurance coverage under COBRA or otherwise will be extinguished as
of the date Executive’s coverage begins under the group health plan of any new
employer.  If Executive violates the restrictions in Section 17, below, the
Company’s obligation to pay premiums for insurance under COBRA or otherwise will
be immediately extinguished, and the other remedies specified in Section 17,
below, shall apply.

 

7.                                      Acknowledgement of Total Compensation
and Indebtedness. Executive acknowledges and agrees that the cash payments under
Sections 4 and 5 of this Agreement extinguish any and all obligations for
monies, or other compensation or benefits that Executive claims or could claim
to have earned or claims or could claim is owed to him/her as a result of
his/her employment by the Company and its Related Entities through the
Termination Date, under the Employment Agreement or otherwise.  Notwithstanding
the foregoing, the parties acknowledge and agree that the provisions of this
Section 7 shall not terminate any rights Executive has under Section 3 of this
Agreement or to other payments Executive may have, and to any indemnification
Executive may have under the Company’s Bylaws or separate indemnification
agreement, as applicable.

 

8.                                      Status of Related Agreements and Future
Employment.

 

(a)                                 Agreements Between Executive and the
Company. [Agreements to be scheduled at time].

 

(b)                                 Employment Agreement. The parties agree that
the Employment Agreement shall be terminated as of the Termination Date.
Notwithstanding the termination of the Employment Agreement, the parties hereto
acknowledge that certain rights and obligations set forth in the Employment
Agreement extend beyond the Termination Date.  In the event that any provision
of this Agreement conflicts with Section 6 of the Employment Agreement, the
terms and provisions of the section(s) providing the greatest protection to the
Company and its Related Entities shall control.

 

9.                                      Release by Executive.

 

(a)                                 Except for any obligations or covenants of
the Company pursuant to this Agreement and as otherwise expressly provided in
this Agreement, Executive, for himself/herself and his/her heirs, executors,
administrators, assigns, successors and agents (collectively, the “Executive’s
Affiliates”) hereby fully and without limitation releases and forever discharges
the Company and its Related

 

21

--------------------------------------------------------------------------------


 

Entities, and each of their respective agents, representatives, stockholders,
owners, officers, directors, employees, consultants, attorneys, auditors,
accountants, investigators, affiliates, successors and assigns (collectively,
the “Company Releasees”), both individually and collectively, from any and all
waivable rights, claims, demands, liabilities, actions, causes of action,
damages, losses, costs, expenses and compensation, of whatever nature
whatsoever, known or unknown, fixed or contingent, which Executive or any of
Executive’s Affiliates has or may have or may claim to have against the Company
Releasees by reason of any matter, cause, or thing whatsoever, from the
beginning of time to the Effective Date (“Claims”), arising out of, based upon,
or relating to his/her employment or the termination of his/her employment with
the Company and its Related Entities and/or his/her service as an officer of any
of the Company Releasees, any agreement or compensation arrangement between
Executive and any of the Company Releasees, to the maximum extent permitted by
law.

 

(b)                                 Executive specifically and expressly
releases any Claims arising out of or based on: the California Fair Employment
and Housing Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the National Labor Relations Act and the Equal Pay Act, as the
same may be amended from time to time; the California common law on fraud,
misrepresentation, negligence, defamation, infliction of emotional distress or
other tort, breach of contract or covenant, violation of public policy or
wrongful termination; state or federal wage and hour laws, and other provisions
of the California Labor Code, to the extent these may be released herein as a
matter of law; or any other state or federal law, rule, or regulation dealing
with the employment relationship, except those claims which may not be released
herein as a matter of law.

 

(c)                                  Nothing contained in this Section 9 or any
other provision of this Agreement shall release or waive any right that
Executive has to indemnification and/or reimbursement of expenses by the Company
and its Related Entities with respect to which Executive may be eligible as
provided in California Labor Code section 2802, the Company’s and its Related
Entities’ Certificates of Incorporation, Bylaws and any applicable directors and
officers, errors & omissions, umbrella or general liability insurance policies,
any indemnification agreements, including the Employment Agreement; or any other
applicable source, nor prevent Executive from cooperating in an investigation of
the Company by the Equal Employment Opportunity Commission (“EEOC”).

 

10.                               Waiver of Civil Code Section 1542.

 

(a)                                 Executive understands and agrees that the
release provided herein extends to all Claims released above whether known or
unknown, suspected or unsuspected, which may be released as a matter of law.
Executive expressly waives and relinquishes any and all rights he/she may have
under California Civil Code section 1542, which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(b)                                 Executive expressly waives and releases any
rights and benefits which he/she has or may have under any similar law or
rule of any other jurisdiction. It is the intention of each party through this
Agreement to fully, finally and forever settle and release the Claims as set
forth above. In furtherance of such intention, the release herein given shall be
and remain in effect as a full and complete release of such matters
notwithstanding the discovery of any additional Claims or facts relating
thereto.

 

22

--------------------------------------------------------------------------------


 

11.                               [If Executive is age 40 or over on Termination
Date]  Release of Federal Age Discrimination Claims by Executive. Executive
hereby knowingly and voluntarily waives and releases all rights and claims,
known or unknown, arising under the Age Discrimination In Employment Act of
1967, as amended, which he/she might otherwise have had against the Company or
any of the Company Releasees regarding any actions which occurred prior to the
date that Executive signed this Agreement, except that Executive is not
prevented from cooperating in an investigation by the EEOC or from filing an
EEOC charge other than for personal relief.

 

12.                               Release by Company and its Related Entities. 
The Company and its Related Entities hereby release and forever discharge
Executive, from any and all waivable actions, causes of action, covenants,
contracts, claims and demands of whatever character, nature and kind, whether
known or unknown, which the Company and its Related Entities ever had, now have,
or any of them hereafter can, shall or may have by reason of Executive’s
employment and/or his/her service as a director and/or officer of the Company
and/or its Related Entities; provided, however, that this general release shall
not apply, or be deemed or construed to apply, to (a) any of Executive’s
continuing obligations pursuant to this Agreement or the Employment Agreement, 
(b) criminal conduct or acts or omissions constituting willful misconduct or
gross negligence by Executive during his/her employment with the Company, or
(c) recoupment of all or a portion of any previously awarded bonus or equity
award pursuant to the Company’s Recoupment (Clawback) Policy that was in effect
when the bonus was paid or the equity award vested or was exercised by
Executive, whichever was later.

 

13.                               [If Executive is age 40 or over on Termination
Date]  Review and Revocation Rights. Executive hereby is advised of the
following:

 

(a)                                 Executive has the right to consult with an
attorney before signing this Agreement and is encouraged by the Company to do
so;

 

(b)                                 Executive has twenty-one (21) days from
his/her receipt of this Agreement to consider it; and

 

(c)                                  Executive has seven (7) days after signing
this Agreement to revoke this Agreement, and this Agreement will not be
effective until that revocation period has expired without revocation. Executive
agrees that in order to exercise his/her right to revoke this Agreement within
such seven (7) day period, he/she must do so in a signed writing delivered to
the Company’s Board before the close of business on the seventh calendar day
after he/she signs this Agreement.

 

14.                               Confidentiality of Agreement. After the
execution of this Agreement by Executive, neither Executive, his/her attorney,
nor any person acting by, through, under or in concert with them, shall disclose
any of the terms of or amount paid under this Agreement (other than to state
that the Company has filed this Agreement and/or agreements related thereto as
public documents) or the negotiation thereof to any individual or entity;
provided, however, that the foregoing shall not prevent such disclosures by
Executive to his/her attorney, tax advisors and/or immediate family members, as
may be required by law, or in connection with Protected Activity (as defined in
the Employment Agreement).

 

15.                               No Filings. Executive represents that he/she
has not filed any lawsuits, claims, charges or complaints, which are pending as
of the date hereof, against the Company Releasees with any local, state or
federal agency or court from the beginning of time to the date of execution of
this Agreement, and that Executive is not aware of any facts that would support
any Claims or any compliance-related or code of ethics violations of any kind
whatsoever against the Company Releasees, including without limitation any
claims for any work-related injuries.  If Executive hereafter commences, joins
in, or in any manner seeks relief through any suit arising out of, based upon,
or relating to any of the Claims released in this Agreement,

 

23

--------------------------------------------------------------------------------


 

or in any manner asserts against the Company Releasees any of the Claims
released in this Agreement, then Executive agrees to pay to the Company
Releasees against whom such Claim(s) is asserted, in addition to any other
damages caused thereby, all attorneys’ fees incurred by the Company Releasees in
defending or otherwise responding to the suit or Claim; provided, however, that
this provision shall not obligate Executive to pay the Company Releasees’
attorneys’ fees in any action challenging the release of claims under the Older
Workers Benefit Protection Act or the ADEA, unless otherwise allowed by law. If
any governmental agency or court ever assumes jurisdiction over any such
lawsuit, claim, charge or complaint and/or purports to bring any legal
proceeding, in whole or in part, on behalf of Executive based upon events
occurring prior to the execution of this Agreement, Executive will request such
agency or court to withdraw from and/or to dismiss the lawsuit, claim, charge or
complaint with prejudice.

 

16.                               Confidential and Proprietary Information.
Executive acknowledges that certain information, observations and data obtained
by him/her during the course of or related to his/her employment with the
Company and its Related Entities (including, without limitation, projection
programs, business plans, business matrix programs (i.e., measurement of
business), strategic financial projections, certain financial information,
shareholder information, technology and product design information, marketing
plans or proposals, personnel information, customer lists and other customer
information) are the sole property of the Company and its Related Entities and
constitute Proprietary Information as defined in Section 6 of the Employment
Agreement.  Executive represents and warrants that he/she has returned all
files, customer lists, financial information and other property of the Company
and its Related Entities that were in Executive’s possession or control without
retaining copies thereof (other than a copy of the Employee Handbook and
personnel records relating to Executive’s employment).  Executive further
represents and warrants that he/she does not have in his/her possession or
control any files, customer lists, financial information or other property of
the Company and its Related Entities. In addition to his/her promises in
Section 6 of the Employment Agreement, Executive agrees that he/she will not
disclose to any person or use any such information, observations or data without
the written consent of the Board.  If Executive is served with a deposition
subpoena or other legal process calling for the disclosure of such information,
or if he/she is contacted by any third person requesting such information,
he/she will notify the Board as soon as is reasonably practicable after
receiving  notice and will reasonably cooperate with the Company and its Related
Entities in minimizing the disclosure thereof; provided, that nothing in this
Agreement will (i) affect Executive’s obligations to testify truthfully in
response to any subpoena or other legally required discovery proceeding or
(ii) in any way limit or prohibit Executive from engaging in Protected Activity.

 

17.                               Prohibited Activities.

 

(a)                                 Non-Solicitation of Customers and Other
Business Partners.  Executive recognizes that by virtue of his/her employment
with the Company, he/she will be introduced to and involved in the solicitation
and servicing of existing customers and other business partners of the Company
and new customers and business partners obtained by the Company during his/her
employment.  Executive understands and agrees that all efforts expended in
soliciting and servicing such customers and business partners shall be for the
benefit of the Company.  Executive further agrees that during his/her employment
with the Company he/she will not engage in any conduct which could in any way
jeopardize or disturb any of the customer and business partner relationships of
the Company.  In addition, to the extent permitted under applicable law,
Executive agrees that, for a period beginning on the Effective Date and ending
twelve (12) months after termination of Executive’s employment with the Company,
regardless of the reason for such termination, Executive shall not use any
Proprietary Information to, directly or indirectly, solicit, direct, interfere
with, or entice away from the Company any existing customer, licensee, licensor,
vendor, contractor or distributor of the Company or for the customer or other
business partner to expand its business with a competitor, without the prior
written consent of the Board.

 

24

--------------------------------------------------------------------------------


 

(b)                                 Non-Solicitation of Employees.  Executive
recognizes the substantial expenditure of time and effort which the Company
devotes to the recruitment, hiring, orientation, training and retention of its
employees.  Accordingly, Executive agrees that, for a period beginning on the
Effective Date and ending twelve (12) months after termination of Executive’s
employment with the Company, regardless of the reason for such termination,
Executive shall not use any Proprietary Information, directly or indirectly, for
himself/herself or on behalf of any other person or entity, to solicit, offer
employment to, hire or otherwise retain the services of any employee of the
Company in a position classified as exempt from overtime pay requirements.  For
purposes of the foregoing, “employee of the Company” shall include any person
who was an employee of the Company at any time within six (6) months prior to
the prohibited conduct.

 

(c)                                  Scope of Restrictions. Executive agrees
that the restrictions in Sections 17 (a) and (b), above, are reasonable and
necessary to protect the Company’s trade secrets and that they do not foreclose
Executive from working in the medical device industry generally.  To the extent
that any of the provisions in this Section 17 are held to be overly broad or
otherwise unenforceable at the time enforcement is sought, Executive agrees that
the provision shall be reformed and enforced to the greatest extent permissible
by law.  Executive further agrees that if any portion of this Section 17 is held
to be unenforceable, that the remaining provisions of it shall be enforced as
written.

 

18.                               Remedies. Executive acknowledges that any
misuse of Proprietary Information belonging to the Company and its Related
Entities, or any violation of Section 6 of the Employment Agreement, and any
violation of Sections 14, 16 and 17 of this Agreement, will result in
irreparable harm to the Company and its Related Entities, and therefore, the
Company and its Related Entities shall, in addition to any other remedies, be
entitled to immediate injunctive relief. To the extent there is any conflict
between Section 6 of the Employment Agreement and this Section 18, the provision
providing the greatest protection to the Company and its Related Entities shall
control. In addition, in the event of a breach of any provision of this
Agreement by Executive, including Sections 14, 16 and 17, Executive shall
forfeit, and the Company and its Related Entities may withhold payment of any
unpaid portion of, the Severance Benefits or Enhanced Severance Benefits
provided under Section 5, above.

 

19.                               Cooperation Clause.

 

(a)                                 To facilitate the orderly conduct of the
Company and its Related Entities’ businesses, for the twelve (12)-month period
following the Effective Date, Executive agrees to cooperate, at no charge, with
the Company and its Related Entities’ reasonable requests for information or
assistance related to the time of his/her employment.

 

(b)                                 For the twelve (12)-month period following
the Effective Date, Executive agrees to cooperate, at no charge, with the
Company’s and its Related Entities’ and its or their counsel’s reasonable
requests for information or assistance related to (i) any investigations
(including internal investigations) and audits of the Company’s and its Related
Entities’ management’s current and past conduct and business and accounting
practices and (ii) the Company’s and its Related Entities’ defense of, or other
participation in, any administrative, judicial, or other proceeding arising from
any charge, complaint or other action which has been or may be filed relating to
the period during which Executive was employed by the Company and its Related
Entities.   The Company will promptly reimburse Executive for his/her
reasonable, customary and documented out-of-pocket business expenses in
connection with the performance of his/her duties under this Section 19.  Except
as required by law or authorized in advance by the Board of Directors of the
Company, Executive will not communicate, directly or indirectly, with any third
party other than Executive’s legal counsel, including any person or
representative of any group of people or entity who is suing or has indicated
that a legal action against the Company and its Related Entities or any of their
directors or officers is being contemplated, concerning the management or
governance of the Company and

 

25

--------------------------------------------------------------------------------


 

its Related Entities, the operations of the Company and its Related Entities,
the legal positions taken by the Company and its Related Entities, or the
financial status of the Company and its Related Entities. If asked about any
such individuals or matters, Executive shall say: “I have no comment,” and shall
direct the inquirer to the Company. Executive acknowledges that any violation of
this Section 19 will result in irreparable harm to the Company and its Related
Entities and will give rise to an immediate action by the Company and its
Related Entities for injunctive relief.

 

20.                               No Future Employment. Executive understands
that his/her employment with the Company and its Related Entities will
irrevocably end as of the Termination Date and will not be resumed at any time
in the future. Executive agrees that he/she will not apply for, seek or accept
employment by the Company and its Related Entities at any time, unless invited
to do so by the Company and its Related Entities.

 

21.                               Tax Issues.  The parties agree that the
payments and benefits provided under this Agreement, and all other contracts,
arrangements or programs that apply to him/her, shall be subject to Section 16
of the Employment Agreement.

 

22.                               Non-disparagement.  Executive agrees not to
criticize, denigrate, or otherwise disparage the Company and its Related
Entities, or any of their directors, officers, products, processes, experiments,
policies, practices, standards of business conduct, or areas or techniques of
research.  The Company agrees not to authorize or condone denigrating or
disparaging statements about Executive to any third party, including by press
release or other formally released announcement.  Factually accurate statements
in legal or public filings shall not violate this provision.  In addition,
nothing in this Section 22 shall prohibit Executive or the Company or the Board,
or any of their employees or members from complying with any lawful subpoena or
court order or taking any other actions affirmatively authorized by law.

 

23.                               Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California, without giving effect to principles of conflict of laws.

 

24.                               Dispute Resolution. The parties hereby agree
that all disputes, claims or controversies arising from or otherwise in
connection with this Agreement (except for injunctive relief sought by either
party) between them and between Executive and any of the Company’s affiliated
entities and the successor of all such entities, and any director, stockholder
or employee of the Company will be resolved in accordance with Section 13 of the
Employment Agreement, except for its attorneys’ fee provision.

 

25.                               Attorneys’ Fees. Except as otherwise provided
herein, in any action, litigation or proceeding between the parties arising out
of or in relation to this Agreement, including any purported breach of this
Agreement, the prevailing party shall be entitled to an award of its costs and
expenses, including reasonable attorneys’ fees.

 

26.                               Non-Admission of Liability. The parties
understand and agree that neither the payment of any sum of money nor the
execution of this Agreement by the parties will constitute or be construed as an
admission of any wrongdoing or liability whatsoever by any party.

 

27.                               Severability. If any one or more of the
provisions contained herein (or parts thereof), or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity and enforceability of any such provision in every other
respect and of the remaining provisions hereof will not be in any way impaired
or affected, it being intended that all of the rights and privileges shall be
enforceable to the fullest extent permitted by law.

 

26

--------------------------------------------------------------------------------


 

28.                               Entire Agreement. This Agreement represents
the sole and entire agreement among the parties and, except as expressly stated
herein, supersedes all prior agreements, negotiations and discussions among the
parties with respect to the subject matters contained herein.

 

29.                               Waiver. No waiver by any party hereto at any
time of any breach of, or compliance with, any condition or provision of this
Agreement to be performed by any other party hereto may be deemed a waiver of
similar or dissimilar provisions or conditions at the same time or at any prior
or subsequent time.

 

30.                               Amendment. This Agreement may be modified or
amended only if such modification or amendment is agreed to in writing and
signed by duly authorized representatives of the parties hereto, which writing
expressly states the intent of the parties to modify this Agreement.

 

31.                               Counterparts. This Agreement may be executed
in counterparts, each of which will be deemed to be an original as against any
party that has signed it, but both of which together will constitute one and the
same instrument.

 

32.                               Assignment. This Agreement inures to the
benefit of and is binding upon the Company and its successors and assigns, but
Executive’s rights under this Agreement are not assignable, except to his/her
estate.

 

33.                               Notice. All notices, requests, demands, claims
and other communications hereunder shall be in writing and shall be deemed to
have been duly given (a) if personally delivered or delivered by overnight
courier; (b) if sent by electronic mail, telecopy or facsimile (except for legal
process); or (c) if mailed by overnight or by first class, United States
certified or registered mail, postage prepaid, return receipt requested, and
properly addressed as follows:

 

If to the Company:

Accuray Incorporated

 

 

1310 Chesapeake Terrace

 

 

Sunnyvale, California 94089

 

 

Attn: Board of Directors

 

 

c/o Corporate Secretary

 

 

Fax No. (408) 789-4205

 

 

If to Executive:

 

Address: most recent on file with the Company

 

 

Email: most recent on file with the Company

 

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided above. Notice will conclusively be deemed to have been given
when personally delivered (including, but not limited to, by messenger or
courier); or if given by mail, on the third business day after being sent by
first class, United States certified or registered mail; or if given by Federal
Express or other similar overnight service, on the date of delivery; or if given
by electronic mail, telecopy or facsimile machine during normal business hours
on a business day, when confirmation of transmission is indicated by the
sender’s machine; or if given by electronic mail, telecopy or facsimile machine
at any time other than during normal business hours on a business day, the first
business day following when confirmation of transmission is indicated by the
sender’s machine. Unless otherwise agreed, notices, requests, demands and other
communications delivered to legal counsel of any party hereto, whether or not
such counsel shall consist of in-house or outside counsel, shall not constitute
duly given notice to any party hereto.

 

27

--------------------------------------------------------------------------------


 

34.                               Miscellaneous Provisions.

 

(a)                                 The parties represent that they have read
this Agreement and fully understand all of its terms; that they have conferred
with their attorneys, or have knowingly and voluntarily chosen not to confer
with their attorneys about this Agreement; that they have executed this
Agreement without coercion or duress of any kind; and that they understand any
rights that they have or may have, and they are signing this Agreement with full
knowledge of any such rights.

 

(b)                                 Both parties have participated in the
drafting of this Agreement with the assistance of counsel to the extent they
desired. The language in all parts of this Agreement must be in all cases
construed simply according to its fair meaning and not strictly for or against
any party. Whenever the context requires, all words used in the singular must be
construed to have been used in the plural, and vice versa, and each gender must
include any other gender. The captions of the Sections of this Agreement are for
convenience only and must not affect the construction or interpretation of any
of the provision herein.

 

(c)                                  Each provision of this Agreement to be
performed by a party hereto is both a covenant and condition, and is a material
consideration for the other party’s performance hereunder, and any breach
thereof by the party will be a material default hereunder. All rights, remedies,
undertakings, obligations, options, covenants, conditions and agreements
contained in this Agreement are cumulative and no one of them is exclusive of
any other. Time is of the essence in the performance of this Agreement.

 

(d)                                 Each party acknowledges that no
representation, statement or promise made by any other party, or by the agent or
attorney of any other party, except for those in this Agreement, has been relied
on by him/her or it in entering into this Agreement.

 

(e)                                  Unless expressly set forth otherwise, all
references herein to a “day” are deemed to be a reference to a calendar day. All
references to “business day” mean any day of the year other than a Saturday,
Sunday or a public or bank holiday in Orange County, California. Unless
expressly stated otherwise, cross-references herein refer to provisions within
this Agreement and are not references to any other document.

 

(f)                                   Each party to this Agreement will
cooperate fully in the execution of any and all other documents and in the
completion of any additional actions that may be necessary or appropriate to
give full force and effect to the terms and intent of this Agreement.

 

EACH OF THE PARTIES ACKNOWLEDGES THAT HE/SHE/IT HAS READ THIS AGREEMENT,
UNDERSTANDS IT AND IS VOLUNTARILY ENTERING INTO IT, AND THAT IT INCLUDES A
WAIVER OF THE RIGHT TO A TRIAL BY JURY, AND, WITH RESPECT TO EXECUTIVE, HE/SHE
UNDERSTANDS THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.

 

(Signature page follows)

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the dates written below.

 

EXECUTIVE:

 

 

 

 

 

Date:

 

 

 

 

COMPANY:

Accuray Incorporated

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:

 

 

29

--------------------------------------------------------------------------------


 

Exhibit B

 

SECTION 7 OF THE DEFEND TRADE SECRETS ACT OF 2016

 

“ . . . An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. . . . An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual—(A) files
any document containing the trade secret under seal; and (B) does not disclose
the trade secret, except pursuant to court order.”

 

30

--------------------------------------------------------------------------------